COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 LUIS RAUL CAMACHO,                                              No. 08-13-00199-CV
                                                  §
                     Appellant,                                     Appeal from the
                                                  §
 v.                                                               171st District Court
                                                  §
 JOSEPH D. VASQUEZ,                                            of El Paso County, Texas
                                                  §
                     Appellee.                                  (TC# 2011DCV01977)
                                                  §

                                   MEMORANDUM OPINION

          Luis Raul Camacho appeals from an order dismissing his suit. We dismiss the appeal for

want of jurisdiction.

          The trial court signed the dismissal order on February 13, 2013. Appellant timely filed a

motion for new trial on March 11, 2013. See TEX.R.CIV.P. 329b(c). Thus, Appellant’s notice of

appeal was due to be filed on or before May 14, 2013. See TEX.R.APP.P. 26.1(a)(1)(providing

that notice of appeal must be filed within 90 days after the judgment is signed if any party timely

files a motion for new trial). Appellant did not file his notice of appeal until July 22, 2013. The

Clerk sent a notice to Appellant informing him of the Court’s intent to dismiss the appeal

because the notice of appeal had not been timely filed. See TEX.R.APP.P. 42.3. Appellant filed a

written response asserting that his notice of appeal was timely filed because this is a restricted

appeal.
        In a restricted appeal, the notice of appeal is due to be filed within six months after the

judgment or order is signed. TEX.R.APP.P. 26.1(c). Rule 30 of the Texas Rules of Appellate

Procedure permits a restricted appeal only when the appellant “did not participate--either in

person or through counsel--in the hearing that resulted in the judgment complained of” and “did

not timely file a postjudgment motion . . . .” TEX.R.APP.P. 30; see Alexander v. Lynda’s

Boutique, 134 S.W.3d 845, 848 (Tex. 2004)(stating requirements of restricted appeal). A motion

for new trial is a postjudgment motion and it is timely if filed within thirty days after the

judgment or other order complained of is signed. See TEX.R.CIV.P. 329b(a). Because Appellant

timely filed a motion for new trial, he is not permitted to bring a restricted appeal under Rule 30

and his notice of appeal was due to be filed on May 14, 2013, ninety days after the trial court

signed the dismissal order. See TEX.R.APP.P. 26.1(a)(1), 30. Appellant filed his notice of appeal

on July 22, 2013, more than fifteen days after the due date. Accordingly, we dismiss the appeal

for lack of jurisdiction.



October 9, 2013
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.